Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method and non-transitory computer readable recording medium (product), there being no allowable generic or linking claim.  The examiner would like to thank the applicant for the election made without traverse in the reply filed on 07/11/2022. 
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 05/16/2019. It is noted, however, that applicant has not filed a certified copy of the JP-2019-093109  application as required by 37 CFR 1.55. Please see the 102 (a)(2) rejection, below, over WOLF (US-20210299955-A1), hereinafter referred to as WOLF. 
		
	Claim Interpretation
The examiner wishes to point out to the applicant that Claim(s) 9-15 are directed towards an apparatus and will be examined under such conditions.  The material worked upon or the process of using the apparatus is viewed as a recitation of intended use and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. 
35 U.S.C. § 112(f)
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function.  The examiner would like to direct the applicant to MPEP 2181 I. A. titled “The Claim Limitation Uses the Term “Means” or “Step” or a Generic Placeholder (A Term that is Simply a Substitute for “Means”)” for a list of generic placeholders that include the following: "mechanism," "module," "device," "unit," "component," "element," "member," "apparatus," "machine," or "system"; however this list is not an exhaustive list.; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”. The examiner notes that the functional language can precede the term “means” or “step” or the generic placeholder, i.e. an "ink delivery means" is equivalent to "means for ink delivery". See MPEP 2181 A. titled “The Claim Limitation Uses the Term "Means" or "Step" or a Generic Placeholder (A Term That Is Simply A Substitute for "Means")”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means” or “step” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The generic placeholder and functional language are outlined for each limitation below are denoted by a bold generic placeholder and underlined functional language. The limitations and corresponding structure in the immediate specification are as follows:   
In Claim(s) 9 Line(s) 2, the limitation “ supporting portion" contains functional language that does invoke 35 U.S.C. § 112(f). The examiner notes that there is not an explicit “supporting portion” outlined in the specification. Please see the 35 U.S.C. § 112(b)/35 U.S.C. § 112(a) rejections, below. Likewise, all recitations in the claims directed towards a “supporting portion” will be treated similarly. 
In Claim(s) 9 Line(s) 4, the limitation “ powder supplying portion" contains functional language that does invoke 35 U.S.C. § 112(f). Therefore, the term “powder supplying portion” will be read as “a material elevator 122 and 123" as is presented by the immediate specification (Paragraph(s) 0040).  Likewise, all recitations in the claims directed towards a “powder supplying portion” will be treated similarly. 
In Claim(s) 9 Line(s) 5, the limitation “ flattening member" contains functional language that does invoke 35 U.S.C. § 112(f). Therefore, the term “flattening member” will be read as “a roller" as is presented by the immediate specification (Paragraph(s) 0007).  Likewise, all recitations in the claims directed towards a “flattening member” will be treated similarly. 
In Claim(s) 9 Line(s) 7, the limitation “ curing portion" contains functional language that does invoke 35 U.S.C. § 112(f). Therefore, the term “curing portion” will be read as “laser" as is presented by the immediate specification (Paragraph(s) 0041).  Likewise, all recitations in the claims directed towards a “curing portion” will be treated similarly. The examiner would like to note that curing and sintering are not the same operations. It is advised to correct this as it is misleading. 
In Claim(s) 11 Line(s) 2, the limitation “ elastic supporting member" contains functional language that does invoke 35 U.S.C. § 112(f). However, there is no structure provided that is described as an “elastic supporting member”. Please see the 35 U.S.C. § 112(b) and 35 U.S.C. § 112(a) rejections, below.  Likewise, all recitations in the claims directed towards a “elastic supporting member” will be treated similarly. 
In Claim(s) 11 Line(s) 3, the limitation “ measuring portion" contains functional language that does invoke 35 U.S.C. § 112(f). Therefore, the term “measuring portion” will be read as “a length meter" as is presented by the immediate specification (Paragraph(s) 0038).  Likewise, all recitations in the claims directed towards a “measuring portion” will be treated similarly. 
In Claim(s) 11 Line(s) 4, the limitation “ adjusting portion" contains functional language that does invoke 35 U.S.C. § 112(f). However, there is no structure provided that is described as an “adjusting portion”. Please see the 35 U.S.C. § 112(b) and 35 U.S.C. § 112(a) rejections, below.  Likewise, all recitations in the claims directed towards a “adjusting portion” will be treated similarly. 
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9- 14 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the elastic portion or the adjusting portion, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
The applicant does not provide a structure that is the “supporting portion” in the specification and the examiner is unsure which structure, 101, 102, 103, or 104 it is. 
The applicant does not provide in the specification evidence of an elastic foam or spring that performs the elastic process. 
The applicant does not provide evidence of a linear actuator, drive, or stepper motor that performs the adjusting process. Thus, Claims 9-14 are rejected as each one has one of these structures.
Appropriate correction is required.

 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 9-14 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-14 are drawn towards a supporting portion, an elastic supporting member, and an adjusting portion which invoke 35 U.S.C. § 112(f) because they contain functional language and the generic placeholder “portion” without supporting structure. As there is not a structure provided that performs these functions, the claims are indefinite and it is unclear as to what structures are performing these functions.
	
Appropriate correction is required. 

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-15 are rejected under 35 U.S.C. § 102(a)(2) and as being anticipated by WOLF (US-20210299955-A1), hereinafter referred to as WOLF.
Regarding Claim 9,  WOLF teaches an additive manufacturing apparatus (abstract) comprising: a supporting portion configured to detachably support a shaping stage comprising a shaping surface (310, Figure(s) 3B); a powder supplying portion configured to supply powder (coater, abstract); a flattening member configured to move in a scanning manner above the shaping stage attached to the supporting portion (rake 304, Paragraph(s) 0041); a curing portion configured to selectively cure a powder layer laid on the shaping stage (laser, Paragraph(s) 0010); and a controller (controller, Paragraph(s) 0010), wherein the controller is configured to execute a measuring process of detecting inclination between the shaping surface of the shaping stage attached to the supporting portion and a trajectory plane of scanning movement of the flattening member (sensor measures the topography of the build platform and adjusts the rakes inclination relative to the reference plane, abstract); an adjustment process of adjusting an orientation of the shaping stage on a basis of a detection result of the measuring process such that a degree of parallel between the shaping surface and the trajectory plane increases (Figure(s) 3B, motor, abstract, the build platform lowers, Paragraph(s) 0004); a powder layer formation process of causing the powder supplying portion to supply the powder after the adjustment process and causing the flattening member to perform the scanning movement above the shaping stage to lay the powder layer (Figure(s) 7); and a curing process of causing the curing portion to selectively cure the powder layer (laser, Paragraph(s) 0025).  
Regarding Claim 10,  WOLF teaches the additive manufacturing apparatus according to claim 9, wherein the measuring process is a process in which the scanning movement is performed while the flattening member is in contact with the shaping surface of the shaping stage without supplying the powder from the powder supplying portion (Figure(s) 3B), and displacement of the supporting portion is measured (Paragraph(s) 0010 and Figure(s) 7 and Paragraph(s) 0044).  
Regarding Claim 11,  WOLF teaches the additive manufacturing apparatus according to claim 9, wherein the supporting portion comprises an elastic supporting member that is elastically deformable (The examiner considers the piston is elastic, Paragraph(s) 0005), a measuring portion configured to measure an amount of elastic deformation of the elastic supporting member (sensor, Paragraph(s) 0061), and an adjusting portion whose length is adjustable (piston, Paragraph(s) 0005).  
Regarding Claim 12,  WOLF teaches the additive manufacturing apparatus according to claim 11, wherein in the measuring process (Paragraph(s) 0061), a local maximum of the amount of elastic deformation of the elastic supporting member during the scanning movement of the flattening member is measured, and wherein in the adjustment process (Paragraph(s) 0061), the length of the supporting portion is adjusted on a basis of the measured local maximum (piston, Paragraph(s) 0005).  
Regarding Claim 13,  WOLF teaches the additive manufacturing apparatus according to claim 9, wherein the measuring process is a process in which the scanning movement is performed while the flattening member is in contact with the shaping surface of the shaping stage without supplying the powder from the powder supplying portion and thus an angle of the flattening member is measured (Figure(s) 3B and Figure(s) 7 and Paragraph(s) 0060).  
Regarding Claim 14,  WOLF teaches the additive manufacturing apparatus according to claim 9, wherein the supporting portion comprises an adjusting portion whose length is adjustable (build platform lowers by a piston under the platform, Paragraph(s) 0005), wherein the flattening member comprises an angle detection portion (sensors 306a and 306b, Paragraph(s) 0037), wherein the measuring process comprises measuring an angle of the flattening member (Paragraph(s) 0037 and Figure(s) 7), and wherein the adjustment process comprises adjusting a length of the supporting portion by the adjusting portion (Paragraph(s) 0038 and Figure(s) 7 and Paragraph(s) 0005).  
Regarding Claim 15, please see the rejection for Claim 9.

Claim(s) 9, 11-12, and 15 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by UCKLEMAN (US-20130108726-A1), hereinafter referred to as UCKLEMAN.
Regarding Claim 9,  UCKLEMAN teaches an additive manufacturing apparatus (abstract) comprising: a supporting portion configured to detachably support a shaping stage comprising a shaping surface (2120, Figure(s) 11); a powder supplying portion configured to supply powder (2130, Figure(s) 11); a flattening member configured to move in a scanning manner above the shaping stage attached to the supporting portion (blade, Paragraph(s) 0091 and Figure(s) 11); a curing portion configured to selectively cure a powder layer laid on the shaping stage (laser, Paragraph(s) 0005); and a controller (conveyor device is continuously or discontinuously moving so there must be a controller leveling the device, Paragraph(s) 00261-00262, control device, Paragraph(s) 0053), wherein the controller is configured to execute a measuring process of detecting inclination between the shaping surface of the shaping stage attached to the supporting portion and a trajectory plane of scanning movement of the flattening member (measure the angle, Paragraph(s) 0053; the layer plane is aligned oblique with an angle between 0 and 90 degrees, Paragraph(s) 0047); an adjustment process of adjusting an orientation of the shaping stage on a basis of a detection result of the measuring process such that a degree of parallel between the shaping surface and the trajectory plane increases (Paragraph(s) 0053, the substrate plate stack is lowered by an amount which corresponds by the coating layer to be applied, Paragraph(s) 0216); a powder layer formation process of causing the powder supplying portion to supply the powder after the adjustment process and causing the flattening member to perform the scanning movement above the shaping stage to lay the powder layer (Paragraph(s) 0053, 0019); and a curing process of causing the curing portion to selectively cure the powder layer (laser, Paragraph(s) 0055).  
Regarding Claim 11,  UCKLEMAN teaches the additive manufacturing apparatus according to claim 9, wherein the supporting portion comprises an elastic supporting member that is elastically deformable (see how 2120 is deformable as it is a conveyor, Figure(s) 11), a measuring portion configured to measure an amount of elastic deformation of the elastic supporting member (see where the pointed angle is adjustable, Paragraph(s) 0021), and an adjusting portion whose length is adjustable (Paragraph(s) 0021).  
Regarding Claim 12,  UCKLEMAN  teaches the additive manufacturing apparatus according to claim 11, wherein in the measuring process (Paragraph(s) 0053 and Paragraph(s) 0061), a local maximum of the amount of elastic deformation of the elastic supporting member during the scanning movement of the flattening member is measured, and wherein in the adjustment process (Paragraph(s) 0061), the length of the supporting portion is adjusted on a basis of the measured local maximum (Paragraph(s) 0061).  
Regarding Claim 15, please see the rejection for Claim 9.
Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EDERER (US-20130026680-A1) teaches a tilting recoater  and platform 38 (Figure(s) 18 and 16).
EL-SIBLANI (US-20150231828-A1) teaches a tilting 62 and 69 (Figure(s) 1C).
HAKKAKU (US-20170165909-A1) teaches an up and down adjustment method with 9a (Figure(s) 10 and 9C).
WIENBERG (US-20170252806-A1) teaches a tilting platform and roller (Figure(s) 1 and 3).
FRANTZDALE (US-10213966-B2) teaches a tilting platform (Figure(s) 2A).
PIEGER (US-20190263062-A1) teaches a tilting platform and recoater (Figure(s) 4A-4C).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743